Citation Nr: 1002613	
Decision Date: 01/15/10    Archive Date: 01/22/10

DOCKET NO.  03-03 735	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for a back condition, 
to include degenerative disc disease and arthritis of the 
cervical and lumbar spines.

2.  Entitlement to service connection for residuals of a left 
foot injury.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran




ATTORNEY FOR THE BOARD

S. Dale, Associate Counsel


INTRODUCTION

The Veteran served on active duty from January 1960 to May 
1963.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Los Angeles, California, which readjudicated the claim for 
service connection for a back condition pursuant to the 
Veterans Claims Assistance Act of 2000.  See 38 U.S.C.A. § 
5107 note (Effective and Applicability Provisions) (West 
2002).  The Veteran relocated to Waco, Texas, where he 
appealed the decision of the Los Angeles RO.  The Veteran 
also raised the issue of service connection for residuals of 
a left foot injury, which was denied in an April 2004 rating 
decision of the Waco, Texas RO.  

The Veteran testified before a Decision Review Officer (DRO) 
at hearings in October 2003 and August 2005.  The Veteran 
also testified before the undersigned in February 2006.  
Transcripts of the three hearings are associated with the 
file.  

In June 2006, the Board remanded the Veteran's claim for 
further evidentiary and procedural development.  The 
Veteran's claim has been returned to the Board for further 
adjudication.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.



(CONTINUED ON NEXT PAGE)

REMAND

Although the Board regrets further delay, additional 
development is required prior to the adjudication of the 
Veteran's claims.  

The June 2006 Board remand instructed the VA Appeals 
Management Center (AMC) to schedule the Veteran for a VA 
examination.  The Board concluded that such was necessary 
because the Veteran's service treatment records were lost in 
a 1973 fire at the National Personnel Records Center, and 
there is no medical evidence as to whether or not either the 
Veteran's claimed conditions are related to service.  
Although scheduled by the VA Appeals Management Center (AMC) 
for a VA examination in September 2007, the record reflects 
that the Veteran failed to report for the scheduled 
examination.  In a letter dated May 2007, the Long Beach VA 
Medical Center (VAMC) attempted to notify the Veteran that a 
VA compensation and pension (C & P) examination was scheduled 
for September 27, 2007 and that he was to report to such.  
The letter was sent to the Veteran at an address on Van Nuys 
Boulevard.  However, the record reflects that this letter was 
returned to the AMC as "not deliverable as addressed" with 
a notation on the envelope "unable to forward".  A 
subsequent VA inquiry as to the Veteran's address revealed 
that the letter was sent to the correct address, but listed 
the wrong apartment number.  The Board further notes that 
another letter sent to the Veteran in September 2007 at same 
address and incorrect apartment number was returned to VA in 
the same fashion.  

In light of above, the Board is not convinced that the 
Veteran received the notification letter for the September 
2007 VA examination.  Thus, the Board concludes that the RO 
should provide the Veteran with another opportunity to attend 
a VA examination to determine the nature and etiology of his 
claimed residuals of a left foot injury and back condition.  
The RO should notify the Veteran that failure to report to 
the examination, without good cause, will result in a denial 
of his claim.  38 C.F.R. § 3.655 (2009).  Examples of good 
cause include, but are not limited to, the illness or 
hospitalization of the Veteran or death of an immediate 
family member.  Id.

The Board has received a letter from the Veteran's 
representative dated in December 2009 which reflects the 
current address of the Veteran.  

Accordingly, the case is REMANDED for the following action:  

1.  Schedule the Veteran for a VA 
examination, with notice to the current 
address of the Veteran, as listed on the 
December 2009 letter from his 
representative.  

The purpose of the VA examination is to 
determine the nature and etiology of the 
Veteran's claimed residuals of a left foot 
injury and back condition, to include 
degenerative disc disease and arthritis of 
the cervical and lumbar spines.  

The Veteran's claims folder must be 
reviewed by the examiner.  The examiner 
should provide a medical opinion as to 
whether it is at least as likely as not 
that any diagnosed back condition and/or 
residuals of a left foot injury is related 
to any aspect of his period of active 
service, assuming the truth of the injury 
as he describes it.  Particular note 
should be taken of the Veteran's history 
of injuries from his motor vehicle 
accidents in 1978 and 1994, his gym-
related back injury in 1987 and his 
assault-related back injury in 2001.  Any 
opinion(s) provided should discuss the 
impact in-service injuries may have had on 
the Veteran's current disabilities.

It would be helpful if the examiner would 
use the following language, as may be 
appropriate:  "more likely than not" 
(meaning likelihood greater than 50%), 
"at least as likely as not" (meaning 
likelihood of at least 50%), or "less 
likely than not" or "unlikely" (meaning 
that there is a less than 50% likelihood).

The term "at least as likely as not" 
does not mean "within the realm of 
medical possibility."  Rather, it means 
that the weight of medical evidence both 
for and against a conclusion is so evenly 
divided that it is as medically sound to 
find in favor of that conclusion as it is 
to find against it.  The examiner should 
provide a complete rationale for any 
opinion(s) provided.

2.  The RO must notify the Veteran that it 
is his responsibility to report for the 
scheduled examination and to cooperate in 
the development of the claims, and that 
the consequences for failure to report for 
a VA examination without good cause may 
include denial of the claim.  38 C.F.R. §§ 
3.158, 3.655 (2009).  In the event that 
the Veteran does not report for the 
scheduled examination, documentation must 
be obtained which shows that notice 
scheduling the examination(s) was sent to 
the last known address.  It must also be 
indicated whether any notice that was sent 
was returned as undeliverable.

3.  The examination reports must be 
reviewed to ensure that they are in 
complete compliance with the directives of 
this Remand.  If the reports are deficient 
in any manner, the RO must implement 
corrective procedures.

4.  After completing the above actions, 
and any other development as may be 
indicated by any response received as a 
consequence of the actions taken in the 
paragraphs above, the claims must be 
readjudicated.  If any of the claims 
remain denied, a supplemental statement of 
the case (SSOC) must be provided to the 
Veteran and his representative.  After the 
Veteran and his representative have had an 
adequate opportunity to respond, the 
appeal must be returned to the Board for 
appellate review.

The Veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



______________________________________________
MICHELLE L. KANE
Veterans Law Judge, Board of Veterans' Appeals


